PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,873,201
Issue Date:   21 Jan 2020
Application No. 29/656,633
Filing or 371(c) Date: 13 Jul 2018
Attorney Docket No.  AURORA-18-1642-US-DP_3P7 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed  05 November 2020, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.  

The petition is DISMISSED.  

37 CFR 3.81(b) permits the patent to issue in the name of an assignee, if the assignment was submitted after payment of the issue fee but prior to issuance of a patent.  Since there is no assignment to “AURORA FLIGHT SCIENCES CORPORATION” filed prior to issuance, a Certificate of Correction would not be in order.  See MPEP Section 307. 

A review of Office records confirm the corrective assignment was not recorded until 01 May 2020, which was after issuance of the patent on 21 January 2020.  The request does not comply with 37 CFR 3.81(b), since the correction to the assignment was not submitted for recordation before the patent issued. See 37 CFR 3.81(b). Accordingly, the request under 37 CFR 3.81(b) cannot be granted.
 
The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.  

/Diane C. Goodwyn/ 
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	IAN D. GATES 
DASCENZO GATES INTELLECTUAL PROPERTY LAW, P.C. 
1000 SW BROADWAY, SUITE 1555
PORTLAND, OREGON 97205



    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.